                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Ahmad Dehaven Burwell                                               Docket No. 5:10-CR-64-1BR

                                Petition for Action on Supervised Release

COMES NOW Timothy L. Gupton, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Ahmad Dehaven Burwell, who, upon an earlier
plea of guilty to Conspiracy to Commit Armed Bank Robbery, Armed Bank Robbery, Use and Carry of a
Firearm During a Crime of Violence, and Aiding and Abetting, was sentenced by the Honorable W. Earl
Britt, Senior U.S. District Judge, on November 1, 2010, to the custody of the Bureau of Prisons for a term
of 117 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 60 months.

Ahmad Dehaven Burwell was released from custody on April 10, 2018, at which time the term of supervised
release commenced. On September 11, 2018, a Violation Report was filed advising Burwell tested positive
for marijuana and cocaine on August 29, 2018. The defendant was referred for increased substance abuse
counseling, and the violation was held in abeyance with no further court action recommended.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On November 19, 2018, Burwell tested positive for marijuana. The defendant acknowledged his use of
marijuana last week, and signed an Admission of Use Form. Additionally, it is noted that the defendant has
failed to report for the Surprise Urinalysis Program and substance abuse counseling as directed, and has
failed to report to this probation officer on at least two occasions recently. Based on the positive urinalysis
and other recent noncompliance issues, a 120-day period of Location Monitoring (Curfew) is recommended.
The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      120 consecutive days. The defendant is restricted to their residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.
Ahmad Dehaven Burwell
Docket No. 5:10-CR-64-1BR
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Michael C. Brittain                           /s/ Timothy L. Gupton
Michael C. Brittain                               Timothy L. Gupton
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  310 New Bern Avenue, Room 610
                                                  Raleigh, NC 27601-1441
                                                  Phone: 919-861-8686
                                                  Executed On: November 19, 2018

                                     ORDER OF THE COURT
                                19
Considered and ordered this _________             November
                                         day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.



_______
W. Earl Britt
Senior U.S. District Judge
